In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00346-CV

EQUINE SPORTS MEDICINE &                  §   On Appeal from the 43rd District Court
SURGERY WEATHERFORD DIVISION,
PLLC, Appellant
                                          §   of Parker County (CV19-0408)
V.
                                          §   October 22, 2020
TYLER TIPTON, DVM, DACVS AND
TIPTON EQUINE, LLC, Appellees             §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that Appellant Equine Sports Medicine & Surgery

Weatherford Division, PLLC must pay all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr